Citation Nr: 1032222	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-14 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
type II with erectile dysfunction and non-proliferative 
retinopathy, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy 
of the left lower extremity, rated as 10 percent disabling prior 
to September 15, 2009, and 20 percent disabling from September 
15, 2009.

3.  Entitlement to an increased rating for peripheral neuropathy 
of the right lower extremity, rated as 10 percent disabling prior 
to September 15, 2009, and 20 percent disabling from September 
15, 2009.

4.  Entitlement to a total rating based on unemployability due to 
service-connected disabilities prior to September 15, 2009.




REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2007.  A transcript of 
his hearing is of record. 

The Board remanded the case in September 2008 for further 
development.  While the case was in remand status, the Veteran 
was granted increased ratings of 20 percent for peripheral 
neuropathy of the lower extremities, and a total rating based on 
unemployability due to service-connected disabilities.  All of 
these increases were effective from September 15, 2009.  Although 
the originating agency viewed the grant of a total rating from 
September 15, 2009, as a complete grant of the benefit sought on 
appeal, the Board disagrees.  In this regard, the Board notes 
that the Veteran's claim for a total rating was received years 
prior to the effective date of the grant.  Moreover, the record 
does not reflect that the Veteran has withdrawn this issue from 
his appeal.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus does not require any 
restriction of activities; he does not have penile deformity; and 
his central visual acuity is correctable to 20/20 bilaterally 
with no impairment of vision field.

2.  Throughout the period of these claims, the Veteran's 
bilateral lower extremity peripheral neuropathy has most nearly 
approximated moderate incomplete paralysis of the sciatic nerve.  

3.  Throughout the period of the claim, the Veteran has been 
unable to obtain or maintain any form of substantially gainful 
employment as a result of his service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7520, § 4.84a, 
Diagnostic Code 6011, § 4.119, Diagnostic Code 7913 (2009).

2.  An evaluation of 20 percent, but no higher, for right lower 
periphery neuropathy is warranted throughout the period of the 
claim.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8520 (2009).

3.  An evaluation of 20 percent, but no higher, for left lower 
periphery neuropathy  is warranted throughout the period of the 
claim.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8520 (2009).

4.  Entitlement to TDIU is established throughout the period of 
the claim prior to September 15, 2009.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further held 
that VA failed to demonstrate that "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under [section 
7261(a)], the Court shall...take due account of the rule of 
prejudicial error")."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided all required 
notice in a letter sent in November 2008.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
this regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the originating agency readjudicated the Veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency on 
the merits of any of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The record reflects that service treatment records, Social 
Security Administration (SSA) records, and all other available 
post-service medical evidence identified by the Veteran have been 
obtained.  In addition, the Veteran has been afforded appropriate 
VA examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.



Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Diabetes mellitus requiring insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet warrants a 20 percent 
rating.  A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of activities.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2009). 
 
Complications of diabetes are to be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part of 
the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Note (1) (2009). 
 
Complete paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2009).  The ratings schedule additionally notes that when 
the involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.

Damage to the retina may be rated as 10 percent disabling if 
there are localized scars, atrophy, or irregularities of the 
retina that are centrally located with irregular, duplicated, 
enlarged or diminished images.  38 C.F.R. § 4.84a, Code 6011 
(2009).  Otherwise, eye impairment is rated on the basis of 
impairment of central visual acuity.  The best distant vision 
after the best correction by glasses will be the basis for 
rating.  38 C.F.R. § 4.75, 4.84a, Codes 6063-6079 (2009).  Visual 
impairment can also be rated on the basis of loss of field of 
vision.  38 C.F.R. § 4.76, 6080, 6090 (2009). 

The Board acknowledges that the portion of the rating schedule 
that addresses disabilities of the eyes was revised effective 
December 10, 2008.  Only claims received on or after December 10, 
2008 will be evaluated under the new criteria.  73 Fed. Reg. 
66543-54 (Nov. 10, 2008).  The Veteran's claim was received prior 
to December 10, 2008, and therefore, the revised criteria are not 
for application.  

A 20 percent rating is authorized for deformity of the penis with 
loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 
7520.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009).

A TDIU may be assigned where the schedular rating is less than 
total when the disabled person is, in the judgment of the Board, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities.  If there is only one 
such disability, this disability shall be ratable at 60 percent 
or more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  For the purpose of determining whether there 
is one disability ratable at 60 percent or more, disabilities 
resulting from common etiology will be considered one disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected disabilities.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disabilities.  In this regard the Board notes that where 
entitlement to compensation has already been established and an 
increase in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Veteran was afforded a VA examination during October 2005.  
The Veteran reported that he was on Lantus as well as oral 
hypoglycemics; he tried to follow a diabetic diet; he denied any 
hyperglycemic or hypoglycemic reactions; and he had no 
hospitalizations for diabetic ketoacidosis.  The Veteran 
indicated that his erectile dysfunction was managed through a 
combination injectable and that he injected himself immediately 
prior to sex.  Concerning his peripheral neuropathy, the Veteran 
claimed numbness in his toes and feet.  The Veteran had some 
retinopathy with evidence of severe nonproliferative diabetic 
retinopathy in his right eye.  

Private treatment records dated from June 2005 to January 2006 
indicate treatment with oral agents for the Veteran's diabetes, 
with the Veteran forgetting to take his medications and not 
following written instructions.  A January 2006 letter, written 
by Dr. S, indicates that the Veteran denied numbness or tingling 
in his right lower extremity.  

VA treatment records indicate that the Veteran was seen every 
three months from June 2005 in the eye clinic.  The Veteran 
consistently reported no changes in vision with vision being 
20/20 bilaterally with correction throughout the relevant period.  
The Veteran's periphery was indicated as flat and intact at 360 
degrees.  The Veteran was diagnosed with severe non-proliferative 
diabetic retinopathy with cotton-spot macular edema.  During 
February 2009, the Veteran began a series of laser surgeries for 
his eyes due to his proliferative diabetic retinopathy.  A 
September 2009 eye consult indicates that the Veteran's vision 
was correctable to 20/20 in each eye and he had a lack of visual 
field loss on confrontation field testing.  The optometrist 
additionally indicated that the Veteran does not have any 
functional visual impairments which would render him 
unemployable.

The Veteran had podiatry consults and feet exams at a VA facility 
every three months beginning in September 2005.  The Veteran had 
a loss of dorsalis pedis pulses but had normal sensation of the 
feet and a normal visual examinations of the feet.  The Veteran 
did complain of abnormal sensation at times and diabetic 
parethesias.  

The Veteran additionally had consults with an endocrinologist on 
a regular basis as well as regular visits with his primary care 
provider during the entirety of the relevant period.  These 
records reveal uncontrolled diabetes with increasing amounts of 
insulin prescribed.  The providers additionally expressed concern 
that they did not believe the Veteran was following an 
appropriate diet for his condition.  Concerning the Veteran's 
erectile dysfunction, a March 2007 treatment note indicates that 
it was severe and multifactorial.  Concerning the Veteran's 
peripheral neuropathy, a May 2007 endocrinology consult indicates 
that the Veteran's peripheral neuropathy was severe and that he 
was on medication to manage it.  Additionally, the May 2007 
endocrinology consult indicates that the Veteran's activity was 
most likely limited due to his peripheral neuropathy and he had 
absent deep tendon reflexes in the ankles.  The Veteran was 
encouraged to exercise on a regular basis beginning in May 2007.  
The Veteran subsequently began walking three miles per day with 
his dog.  A September 2007 treatment note indicates that the 
Veteran's deep tendon reflexes were absent at the ankles and he 
had a history of significant peripheral neuropathy.  An October 
2007 urology note indicates that the Veteran was able to get an 
erection for about an hour after a shot.  

The Veteran was afforded a Board hearing during December 2007.  
The Veteran testified that his diabetes was uncontrolled; his 
eyesight was stable and not an issue; he had no feeling in his 
right toes and little in his left toes; he couldn't stand for 
long periods of time or walk a long distance; and he had cramping 
in his lower extremities.  The Veteran indicated that he had been 
working part-time as a security guard earlier that year but had 
not worked full-time in three years.  The Veteran also indicated 
that all of his relevant treatment was at the VA Medical Centers.

Additional VA treatment records indicate that during July 2008, 
the Veteran was walking barefoot on the beach and got a small 
sore with subsequent treatment for a foot ulcer.  A May 2009 
treatment note addendum indicates that the Veteran was working.  
An examiner additionally indicated during August 2009 that the 
Veteran had painful diabetic neuropathy.  

The Veteran was afforded additional VA examinations during 
September 2009.  The examiner indicated that the Veteran was 
initially treated for diabetes with oral agents and a diabetic 
diet; with insulin being prescribed the prior two years.  The 
examiner indicated that his current treatment included a diabetic 
diet, oral agents, and regular insulin.  The examiner also 
reported that the Veteran had two hypoglycemic episodes during 
the prior five years which had not required hospitalization; he 
had not been hospitalized for diabetes control; and he had no 
activity restrictions placed on him due to his diabetes.  

The examiner indicated that the Veteran had significant 
peripheral neuropathy which was initially noted as numbness; with 
current symptoms being loss of sensation in the feet, cramps, 
pain in the calves, paresthesias and pins and needles in the 
lower extremities.  He had one skin ulceration which was fully 
healed.  At times, the Veteran had a flare of neuropathy symptoms 
with increased burning pain and cramps if he stood on a hard 
surface for one hour or more.  The Veteran indicated he could 
walk one to one and a half miles with rest periods.  The Veteran 
additionally noted that he could get an erection with an 
injection directly into his penis.  The examiner indicated that 
there was no penile deformity.  The Veteran's right pedal pulses, 
dorsalis pedis and posterior tibial were 2+; left dorsalis pedis 
and posterior tibial were 1+; feet were slightly cool but there 
was good capillary filling present; there were no open skin areas 
in the lower extremities or feet; slight redness was present over 
both pretibial areas with a few excoriations with no signs of 
inflammation or redness; motor testing was 5/5 in all major 
muscle groups in the upper extremities; and lower extremities 
gross muscle strength was 4/5.  The Veteran's sensory exam 
revealed absent sensation to a filament on the plantar surfaces 
of both feet; soft touch was diminished over the dorsum of the 
feet and toes as compared to the more proximal extremities and 
upper extremities; vibratory sense was diminished in the lower 
extremities when compared to the upper extremities over the bony 
prominences; position sense was diminished bilaterally; reflexes, 
the right and left triceps, biceps and brachial radialis were all 
absent; bilateral knee and ankle reflexes were zero.  The 
examiner concluded that the Veteran's neuropathy was significant 
sensory neuropathy involving all distal branches of the sciatic 
nerves, bilaterally.  Regarding the issue of paralysis, the 
Veteran had incomplete paralysis of a mild degree as he had only 
mild muscle weakness in the lower extremities and there was no 
sign of muscular atrophy or other severe effects of the muscular 
system.  The examiner additionally indicated that the Veteran's 
diabetes with complications would have a significant effect on 
his ability to stay employed in that he would have very little 
endurance.

The Veteran was additionally administered a VA eye examination 
during September 2009.  The Veteran's vision was 20/20 corrected; 
ocular motilities were full and extensive; confrontation fields 
were full to finger counting; and pupils were equal, round and 
responsive.  There was a small corneal scar in the right eye; the 
cornea in the left eye was clear, and trace nuclear sclerotic 
cataracts were present in the eyes.  The examiner indicated that 
the Veteran's diabetes had resulted in proliferative diabetic 
retinopathy bilaterally with 20/20 correctable vision in each eye 
and a lack of visual field loss; additionally indicating that the 
Veteran did not have any functional visual impairments which 
would render him unemployable.  

A January 2009 private treatment note indicates the Veteran was 
still walking a lot. 

The Board finds that the preponderance of the evidence indicates 
that the Veteran's diabetes mellitus does not warrant a higher 
rating considering the entirety of the claims period.  In this 
regard, the Board notes that the Veteran's activities have not 
been regulated and in fact his medical providers have urged 
greater physical activity for his health; the Veteran does not 
have a loss of vision or any complaints concerning the quality of 
his vision or decreased peripheral vision during any part of the 
relevant period; and the Veteran does not have a penile 
deformity.  The Board notes that the Veteran was granted special 
monthly compensation for his erectile dysfunction during December 
2004.  Thus, the Veteran's diabetes mellitus does not warrant a 
higher rating.

The Board additionally finds that the preponderance of the 
evidence indicates that the Veteran's peripheral neuropathy in 
each lower extremity warrants an increased evaluation to 20 
percent during the period of the claims prior to September 15, 
2009.  In this regard, the Board notes that in the Veteran's 
claim for an increased rating, he indicated that he could not 
stand for very long as his feet were worsening.  However, a 
January 2006 letter from his private physician indicated that the 
Veteran had stated he did not have numbness or tingling in the 
right lower extremity.  Additionally, the Board notes that a May 
2007 endocrinology consult indicated that the Veteran's activity 
was most likely limited due to his peripheral neuropathy; he had 
been placed on medication for his peripheral neuropathy; and his 
peripheral neuropathy was severe with absent deep tendon reflexes 
in the ankles.  However, although this examiner characterized the 
Veteran's peripheral neuropathy as severe, there is no paralysis 
or muscular atrophy noted at any time.  The Board additionally 
notes that the Veteran began an exercise program during the 
claims period and he consistently indicated to providers that he 
was walking three miles per day.  The September 2009 VA examiner 
indicated that the Veteran had incomplete paralysis of a mild 
degree as he had only mild muscle weakness in the lower 
extremities.  Thus, the Board finds that the Veteran's bilateral 
lower extremity peripheral neuropathy warrants 20 percent ratings 
prior to September 15, 2009.  However, as the Veteran's 
peripheral neuropathy has been characterized as mild by the 
September 2009 examiner and treatment records do not show 
paralysis or muscular atrophy at any time, the Board concludes 
that the impairment in each lower extremity more nearly 
approximates moderate than moderately severe.  Accordingly, a 
rating in excess of 20 percent is not warranted for either 
disability during any portion of the claims.

As a result of the Board's decision herein, the Veteran has met 
the minimal scheduler criteria for a total rating based on 
unemployability throughout the period of this claim.  In this 
regard, the Board notes that the Veteran's service-connected 
coronary artery disease, which is rated as 30 percent disabling, 
and his service-connected diabetes mellitus and peripheral 
neuropathy of the lower extremities are all of common etiology.  
The combined rating for the disabilities of common etiology is 70 
percent.

The Board additionally finds that the Veteran credibly maintained 
on a statement received at the RO during February 2006 that his 
physician had failed him on his Department of Transportation 
physical.  The Board notes in this regard that the Veteran had 
been employed as a truck driver.  Thus, the Board is satisfied 
that the Veteran's service-connected disabilities have been 
sufficient by themselves to render him unemployable throughout 
the period of the claim.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for diabetes mellitus, type II 
with retinopathy and erectile dysfunction is denied.

The Board having determined that the peripheral neuropathy of the 
Veteran's left lower extremity warrants a 20 percent rating, but 
not higher, throughout the period of the claim, the benefit 
sought on appeal is granted to this extent and subject to the 
criteria governing the award of monetary benefits. 

The Board having determined that the peripheral neuropathy of the 
Veteran's right lower extremity warrants a 20 percent rating, but 
not higher, throughout the period of the claim, the benefit 
sought on appeal is granted to this extent and subject to the 
criteria governing the award of monetary benefits. 

Entitlement to a total rating based on unemployability due to 
service-connected disabilities during the period of the claim 
prior to September 15, 2009, is granted, subject to the criteria 
governing the award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


